Title: From George Washington to William Livingston, 13 February 1781
From: Washington, George
To: Livingston, William


                        

                            
                            Dear Sir
                            Head Quarters New Windsor Feby 13th 1781
                        
                        I have received your letters of the 15th of December and 4th of February.
                        I have been for some time past expecting the Commissary of Prisoners at Head Quarters; but he only arrived
                            yesterday. I shall speak to him on the subject of your Excellency’s letter, and shall do every thing in my power to have
                            justice done to the State. Tis no doubt reasonable it should be informed of the steps taken with regard to its prisoners,
                            and I shall endeavour to settle a plan for this purpose.
                        With respect to the Militia taken in arms they have at all times had the same privileges of exchange with the
                            Continental troops—the invariable rule of which has been priority of capture. This being the case, it is just that all
                            persons taken by the Militia, in arms also, should fall into a common stock to be disposed of by the same rule: For,
                            without this, there would be an evident disadvantage to The Continental troops, as the captures made by them go equally to
                            the relief of the Militia as of themselves, while the captures made by the Militia would be confined to their own
                            exclusive benefit.
                        With respect to those not taken in arms—mere citizens—on both sides, it is certainly just and agreeable to
                            rule that those belonging to each State should have an absolute preference in the exchange of those captured by that
                            state, to all others. With the greatest respect & esteem, I have the honor to be, Yr excellys Most Obed. servt
                        
                            Go: Washington
                        
                        
                            I have recd yours of 28th Jany.
                        

                    